UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 1, 2007 Commission file number 1-8572 TRIBUNE COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-1880355 (I.R.S. Employer Identification No.) 435 North Michigan Avenue, Chicago, Illinois (Address of principal executive offices) 60611 (Zip code) Registrant’s telephone number, including area code:(312) 222-9100 No Changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /ü/No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer /ü/Accelerated filer//Non-accelerated filer // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes //No /ü/ At Aug. 6, 2007, there were 118,430,518 shares outstanding of the Company’s Common Stock ($.01 par value per share), excluding 60,671,319 shares held by subsidiaries of the Company and 8,928,571 shares held by the Tribune Employee Stock Ownership Plan. TRIBUNE COMPANY INDEX TO 2-Q Item No. Page PART I.FINANCIAL INFORMATION 1.Financial Statements Condensed Consolidated Statements of Operations for the Second Quarters and First Halves Ended July 1, 2007 and June 25, 2006 1 Condensed Consolidated Balance Sheets at July 1, 2007 and Dec. 31, 2006 2 Condensed Consolidated Statements of Cash Flows for the First Halves Ended July 1, 2007 and June 25, 2006 4 Notes to Condensed Consolidated Financial Statements Note 1: Basis of Preparation 5 Note 2:Earnings Per Share 6 Note 3:Leveraged ESOP Transactions 7 Note 4:Discontinued Operations 8 Note 5:Income Taxes 10 Note 6:Newsday and Hoy, New York Charge 12 Note 7:Stock-Based Compensation 13 Note 8:Pension and Postretirement Benefits 15 Note 9:Non-Operating Items 15 Note 10: Inventories 16 Note 11:Goodwill and Other Intangible Assets 17 Note 12:Debt 18 Note 13:Comprehensive Income 22 Note 14:Other Matters 23 Note 15:Segment Information 24 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 3.Quantitative and Qualitative Disclosures About Market Risk 42 4.Controls and Procedures 44 PART II.OTHER INFORMATION 1.Legal Proceedings 45 1A.Risk Factors 46 2.Unregistered Sales of Equity Securities and Use of Proceeds 49 4. Submission of Matters to a Vote of Security Holders 49 6.Exhibits 50 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands of dollars, except per share data) (Unaudited) Second Quarter Ended First Half Ended July 1, 2007 June 25, 2006 July 1, 2007 June 25, 2006 Operating Revenues $ 1,313,366 $ 1,408,789 $ 2,527,868 $ 2,678,210 Operating Expenses Cost of sales (exclusive of items shown below) 664,597 697,988 1,281,629 1,329,357 Selling, general and administrative 394,709 352,161 753,685 718,752 Depreciation 53,041 49,896 105,066 99,766 Amortization of intangible assets 5,215 4,751 10,222 9,441 Total operating expenses 1,117,562 1,104,796 2,150,602 2,157,316 Operating Profit 195,804 303,993 377,266 520,894 Net income on equity investments 28,710 26,017 41,394 32,565 Interest and dividend income 3,830 2,472 6,984 4,652 Interest expense (115,905 ) (47,279 ) (199,154 ) (96,051 ) Loss on change in fair values of derivatives and related investments (27,395 ) (6,121 ) (97,175 ) (16,438 ) Other non-operating loss, net (14,948 ) (603 ) (28,883 ) (3,983 ) Income from Continuing Operations Before Income Taxes 70,096 278,479 100,432 441,639 Income taxes (34,580 ) (115,914 ) (53,837 ) (179,918 ) Income from Continuing Operations 35,516 162,565 46,595 261,721 Income (Loss) from Discontinued Operations, net of tax (Note 4) 760 (74,731 ) (33,614 ) (71,123 ) Net Income 36,276 87,834 12,981 190,598 Preferred dividends – (2,103 ) – (4,206 ) Net Income Attributable to Common Shares $ 36,276 $ 85,731 $ 12,981 $ 186,392 Earnings Per Share (Note 2): Basic: Continuing operations $ .17 $ .53 $ .21 $ .85 Discontinued operations – (.25 ) (.15 ) (.23 ) Net income $ .18 $ .28 $ .06 $ .61 Diluted: Continuing operations $ .17 $ .53 $ .21 $ .84 Discontinued operations – (.25 ) (.15 ) (.23 ) Net income $ .18 $ .28 $ .06 $ .61 Dividends per common share $ – $ .18 $ .18 $ .36 See Notes to Condensed Consolidated Financial Statements. 1 TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of dollars) (Unaudited) July 1, 2007 Dec. 31, 2006 Assets Current Assets Cash and cash equivalents $ 261,570 $ 174,686 Accounts receivable, net 694,700 734,871 Inventories 51,543 40,962 Broadcast rights 201,443 271,995 Deferred income taxes – 74,450 Assets held for sale 3,946 – Prepaid expenses and other 59,416 49,466 Total current assets 1,272,618 1,346,430 Properties Property, plant and equipment 3,561,287 3,592,477 Accumulated depreciation (1,963,902 ) (1,907,365 ) Net properties 1,597,385 1,685,112 Other Assets Broadcast rights 220,230 295,186 Goodwill 5,780,337 5,837,208 Other intangible assets, net 2,804,424 2,846,057 Time Warner stock related to PHONES debt 336,640 348,480 Other investments 552,309 564,750 Prepaid pension costs 368,859 293,455 Assets held for sale 80,445 9,172 Other 271,848 174,922 Total other assets 10,415,092 10,369,230 Total assets $ 13,285,095 $ 13,400,772 See Notes to Condensed Consolidated Financial Statements. 2 TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of dollars) (Unaudited) July 1, 2007 Dec. 31, 2006 Liabilities and Shareholders’ Equity Current Liabilities Borrowings under bridge credit facility $ – $ 1,310,000 PHONES debt related to Time Warner stock (Note 12) 319,808 – Other debt due within one year 78,496 119,007 Contracts payable for broadcast rights 251,687 317,945 Deferred income 163,082 108,607 Deferred income taxes 133,161 – Accounts payable, accrued expenses and other current liabilities 664,422 691,155 Total current liabilities 1,610,656 2,546,714 Long-Term Debt (Note 12) PHONES debt related to Time Warner stock 343,152 572,960 Other long-term debt (less portions due within one year) 8,545,444 3,003,251 Total long-term debt 8,888,596 3,576,211 Other Non-Current Liabilities Deferred income taxes 1,701,258 1,974,672 Contracts payable for broadcast rights 341,171 425,927 Deferred compensation and benefits 336,673 392,187 Other obligations 199,413 165,445 Total other non-current liabilities 2,578,515 2,958,231 Shareholders’ Equity Common stock and additional paid-in capital (Note 3) 5,142,974 6,837,029 Retained earnings (Note 3) 559,156 3,138,313 Treasury common stock (at cost) (4,917,510 ) (5,288,341 ) Unearned ESOP shares (Note 3) (250,000 ) – Accumulated other comprehensive income (loss) (327,292 ) (367,385 ) Total shareholders’ equity 207,328 4,319,616 Total liabilities and shareholders’ equity $ 13,285,095 $ 13,400,772 See Notes to Condensed Consolidated Financial Statements. 3 TRIBUNE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of dollars) (Unaudited) First Half Ended July 1, 2007 June 25, 2006 Operations Net income $ 12,981 $ 190,598 Adjustments to reconcile net income to net cash provided by operations: Stock-based compensation 26,398 22,766 Loss on change in fair values of derivatives and related investments 97,175 16,438 Write-off of Los Angeles Timesplant equipment 23,982 – Depreciation 105,855 102,004 Amortization of intangible assets 10,247 9,620 Loss on sales of discontinued operations 16,958 90,055 Net income on equity investments (41,394 ) (32,565 ) Distributions from equity investments 57,233 36,560 Deferred income taxes (13,739 ) 38,991 Tax benefit on stock awards exercised 11,770 2,106 Changes in working capital items, excluding effects from acquisitions and dispositions: Accounts receivable 35,836 (14,097 ) Inventories, prepaid expenses and other current assets (20,736 ) (1,172 ) Deferred income, accounts payable, accrued expenses andother current liabilities 21,477 (4,735 ) Income taxes (41,650 ) 8,154 Deferred compensation (48,623 ) (10,654 ) Other, net 23,594 18,466 Net cash provided by operations 277,364 472,535 Investments Capital expenditures (52,224 ) (61,870 ) Acquisitions and investments (7,575 ) (50,095 ) Proceeds from sales of subsidiaries, intangibles, investments and real estate 18,796 6,963 Net cash used for investments (41,003 ) (105,002 ) Financing Long-term borrowings 7,015,000 – Issuance of exchangeable promissory note 200,000 – Borrowings under revolving credit agreements – 200,000 Borrowings under former bridge credit facility 100,000 – Repayments of former bridge credit facility (1,410,000 ) – Repayments of long-term debt (1,613,154 ) (55,453 ) Repayments of commercial paper, net (97,019 ) (301,205 ) Long-term debt issuance costs (134,085 ) – Sales of common stock to employees, net 72,195 19,632 Sale of common stock to Zell Entity (Note 3) 50,000 – Purchases of Tribune common stock (4,289,192 ) (137,746 ) Dividends (43,247 ) (113,114 ) Other 25 (16,974 ) Net cash used for financing (149,477 ) (404,860 ) Net increase (decrease) in cash and cash equivalents 86,884 (37,327 ) Cash and cash equivalents, beginning of year 174,686 151,110 Cash and cash equivalents, end of quarter $ 261,570 $ 113,783 See Notes to Condensed Consolidated Financial Statements. 4 TRIBUNE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: BASIS OF PREPARATION In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair statement of the financial position of Tribune Company and its subsidiaries (the “Company” or “Tribune”) as of July 1, 2007 and the results of their operations for the second quarters and first halves ended July 1, 2007 and June 25, 2006 and cash flows for the first halves ended July 1, 2007 and June 25, 2006.All adjustments reflected in the accompanying unaudited condensed consolidated financial statements are of a normal recurring nature.Results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Certain prior year amounts have been reclassified to conform to the 2007 presentation.These reclassifications had no impact on reported 2006 total revenues, operating profit or net income. On Feb. 12, 2007, the Company announced an agreement to sell the New York edition of Hoy, the Company’s Spanish-language daily newspaper (“Hoy, New York”).The Company completed the sale of Hoy, New York on May 15, 2007.On March 6, 2007, the Company announced an agreement to sell its Southern Connecticut Newspapers—The Advocate (Stamford) and
